Title: Notes on Debates, 4 December 1782
From: Madison, James
To: 


Wednesday Decr. 4.
After the passing of the Resolution concerning Cap: P. Jones a motion was made by Mr. Madison to reconsider the same, that it might be referred to the Agent of Marine to take order, as a better mode of answering the same purpose; since it did not become the sovereign body to give public Sanction to a recommendation of Capt: Jones to the Commander of the French Squadron, especially as there was no written evidence that the latter had signified a disposition to concur in the project of Capt: Jones: The motion was lost; a few States only being in favor of it.
The reason assigned by those who voted against the promotion of Cols: to Brigadrs. according to districts was that such a division of the U. S. tends to foster local ideas, and might lead to a dismemberment.
The Delegates from Penna. reminded Congress that no answer had been given to the Memorials (see Novr. 20) from that State[,] that the Legislature were proceeding in the measure intimated in the said Memorials and that they meant to finish it & adjourn this evening. The reasons mentioned by the Delegates as prevailing with the Legislature were 1st. the delay of Congress to give an answer which was deemed disrespectful[.] 2d. the little: chance of any funds being provided by Congress for their internal debts. 3dly. the assurance [given by one of their members [Mr. Jos: Montgomery mentioned privately not on the floor.] that no impediment to the support of the war cd. arise from it, since Congress had provided means for that purpose in Europe.
A Committee consisting of Mr. Rutlidge Mr. Madison & Mr. Hamilton was appointed to confer immediately with a Committee from the Legislature on the subject of the Memorials, & were instructed to make such communications relative to our affairs abroad as would correct misinformations. The Committee which met them on the part of the Legislature were Mr. Jos: Montgomery, Mr. Hill & Mr. Jacob Rush.
The Committee of Congress in the conference observed that the delay of an answer had proceeded in part from the nature of so large an assembly of which the Committee of the Legislature cd. not be insensible, but principally from the difficulty of giving a satisfactory one untill Rhode Island sd. accede to the Impost of 5 PerCt. of which they had been in constant expectation; That with respect to the prospect from Congress for the public Creditors Congress had required of the States interest for the ensuing year, had accepted the territorial cession of N. Y. and meant still to pursue the scheme of the impost; that as to their affairs in Europe the loan of 6 Million of livres only last year had been procured from France by Dr. Franklyn in place of 12 asked by him, the whole of which had been applied; that the loan of 5,000,000 Guelders opened by Mr. Adams had advanced to abt. 1½ Million only and there seemed little progress to have been made of late; that the application for 4 Million as part of the estimate for the ensuing year was not founded on any previous information in its favor but against every intimation on the subject, & was dictated entirely by our necessities; so that if even no part of the requisitions from the States sd. be denied, or diverted, the support of the war, the primary object, might be but deficiently provided for. That if this example which violated the right of appropriation delegated to Congress by the federal Articles, should be set by Pa. it would be both followed by other States & extended to other instances; that in consequence our system of administration, and even our bond of Union wd. be dissolved; that the enemy would take courage from such a prospect and the war be prolonged if not the object of it endangered; that our national credit would fail with other powers, & the loans from abroad which had been our cheif resource fail with it. That an assumption [by individual States] of the prerogative of paying to their own Citizens the debts of the U. S. out of the money required by the latter was not only a breach of the federal system but of the faith pledged to the public Creditors; since payment was mutually guaranteed to each & all of the Creditors by each & all of the States; and that lastly it was unjust with respect to the States themselves on whom the burden would fall not in proportion to their respective abilities, but to the debts due to their respective Citizens; and that at least it deserved the consideration of Pa. whether she would not be loser by such an arrangement.
On the side of the other Comittee it was answered that the measure cd. not violate the confederation because the requisition had not been founded on a valuation of land; that it would not be the first example, N. H. & N. Y. havg. appropriated mony raised under requisitions of Congress; that if the other States did their duty in complying with the demands of Congress no inconveniency would arise from it, that the discontents of the Creditors wd. prevent the payment of taxes; Mr. Hill finally asking whether it had been considered in Congress how far delinquent States cd. be eventually coerced to do justice to those who performed their part? To all which it was replied that a valuation of land had been manifestly impossible during the war, that the apportionments made had been acquiesced in by Pa. and therefore the appropriation could not be objected to:– that altho other States might have set previous examples, these had never come before Congress. & it wd be more honorable for Pa. to counteract than abet them especially as the example from her weight in the Union & the residence of Congress wd. be so powerful that if other States did their duty the measure wd. be superfluous; that the discontents of the Creditors might always be answered by the equal justice & more pressing necessity which pleaded in favor of the army, who had lent their blood & services to their Country, and on whom its defence still rested: that Congress unwilling to presume a refusal in any of the States to do justice cd. not anticipate it by a consideration of the steps wch. such refusal might require, & that ruin must ensue if the States suffered their policy to be swayed by such distrusts. The Committee appeared to be considerably impressed with these remarks, & the Legislature suspended their plan.
